Lights UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-03789 Southwestern Public Service Company (Exact name of registrant as specified in its charter) New Mexico 75-0575400 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Tyler at Sixth Amarillo, Texas (Address of principal executive offices) (Zip Code) (303) 571-7511 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 6, 2013 Common Stock, $1 par value 100 shares Southwestern Public Service Company meets the conditions set forth in General Instruction H (1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H (2) to such Form 10-Q. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item l— Financial Statements (Unaudited) 3 Item 2— Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4— Controls and Procedures 18 PART II — OTHER INFORMATION Item 1— Legal Proceedings 18 Item 1A— Risk Factors 19 Item 4— Mine Safety Disclosures 19 Item 5— Other Information 19 Item 6— Exhibits 19 SIGNATURES 20 Certifications Pursuant to Section 302 1 Certifications Pursuant to Section 906 1 Statement Pursuant to Private Litigation 1 This Form 10-Q is filed by Southwestern Public Service Company, a New Mexico corporation (SPS). SPS is a wholly owned subsidiary of Xcel Energy Inc.Xcel Energy Inc. wholly owns the following subsidiaries: Northern States Power Company, a Minnesota corporation (NSP-Minnesota); Northern States Power Company, a Wisconsin corporation (NSP-Wisconsin); Public Service Company of Colorado, a Colorado corporation (PSCo); and SPS.NSP-Minnesota, NSP-Wisconsin, PSCo and SPS are also referred to collectively as utility subsidiaries.Additional information on Xcel Energy Inc. and its subsidiaries (collectively, Xcel Energy) is available on various filings with the Securities and Exchange Commission (SEC). 2 Table of Contents PART 1 — FINANCIAL INFORMATION Item 1 — FINANCIAL STATEMENTS SOUTHWESTERN PUBLIC SERVICE COMPANY STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands) Three Months Ended March 31 Operating revenues $ $ Operating expenses Electric fuel and purchased power Operating and maintenance expenses Demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other expense, net ) ) Allowance for funds used during construction – equity Interest charges and financing costs Interest charges – includes other financing costs of $736 and $768, respectively Allowance for funds used during construction – debt ) ) Total interest charges and financing costs Income before income taxes Income taxes Net income $ $ See Notes to Financial Statements 3 Table of Contents SOUTHWESTERN PUBLIC SERVICE COMPANY STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (amounts in thousands) Three Months Ended March 31 Net income $ $ Other comprehensive income Derivative instruments: Reclassification of losses to net income, net of tax of $24 for each of the three months ended March 31, 2013 and 2012 42 43 Other comprehensive income 42 43 Comprehensive income $ $ See Notes to Financial Statements 4 Table of Contents SOUTHWESTERN PUBLIC SERVICE COMPANY STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands) Three Months Ended March 31 Operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Demand side management program amortization Deferred income taxes Amortization of investment tax credits ) ) Allowance for equity funds used during construction ) ) Net derivative losses 66 67 Changes in operating assets and liabilities: Accounts receivable ) Accrued unbilled revenues ) Inventories Prepayments and other ) ) Accounts payable ) Net regulatory assets and liabilities ) Other current liabilities Pension and other employee benefit obligations ) ) Change in other noncurrent assets ) ) Change in other noncurrent liabilities ) Net cash provided by operating activities Investing activities Utility capital/construction expenditures ) ) Allowance for equity funds used during construction Investments in utility money pool arrangement ) - Repayments from utility money pool arrangement - Net cash used in investing activities ) ) Financing activities Proceeds from short-term borrowings, net Borrowings under utility money pool arrangement Repayments under utility money pool arrangement ) ) Capital contributions from parent - Dividends paid to parent ) ) Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest (net of amounts capitalized) $ ) $ ) Cash received (paid) for income taxes, net ) Supplemental disclosure of non-cash investing transactions: Property, plant and equipment additions in accounts payable $ $ See Notes to Financial Statements 5 Table of Contents SOUTHWESTERN PUBLIC SERVICE COMPANY BALANCE SHEETS (UNAUDITED) (amounts in thousands, except share and per share data) March 31, 2013 Dec. 31, 2012 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable from affiliates Accrued unbilled revenues Inventories Regulatory assets Derivative instruments Deferred income taxes Prepayments and other Total current assets Property, plant and equipment, net Other assets Regulatory assets Derivative instruments Other Total other assets Total assets $ $ Liabilities and Equity Current liabilities Short-term debt $ $ Borrowings under utility money pool arrangement - Accounts payable Accounts payable to affiliates Regulatory liabilities Taxes accrued Accrued interest Dividends payable Derivative instruments Other Total current liabilities Deferred credits and other liabilities Deferred income taxes Regulatory liabilities Asset retirement obligations Derivative instruments Pension and employee benefit obligations Other Total deferred credits and other liabilities Commitments and contingencies Capitalization Long-term debt Common stock – 200 shares authorized of $1.00 par value; 100 shares outstanding at March 31, 2013 and Dec. 31, 2012, respectively - - Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total common stockholder’s equity Total liabilities and equity $ $ See Notes to Financial Statements 6 Table of Contents SOUTHWESTERN PUBLIC SERVICE COMPANY Notes to Financial Statements (UNAUDITED) In the opinion of management, the accompanying unaudited financial statements contain all adjustments necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America (GAAP), the financial position of SPS as of March 31, 2013, and Dec. 31, 2012; the results of its operations, including the components of net income and comprehensive income, for the three months ended March 31, 2013 and 2012; and its cash flows for the three months ended March 31, 2013 and 2012.All adjustments are of a normal, recurring nature, except as otherwise disclosed.Management has also evaluated the impact of events occurring after March 31, 2013 up to the date of issuance of these financial statements.These statements contain all necessary adjustments and disclosures resulting from that evaluation.The Dec. 31, 2012 balance sheet information has been derived from the audited 2012 financial statements included in the SPS Annual Report on Form 10-K for the year ended Dec. 31, 2012.These notes to the financial statements have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP on an annual basis have been condensed or omitted pursuant to such rules and regulations.For further information, refer to the financial statements and notes thereto included in the SPS Annual Report on Form 10-K for the year ended Dec. 31, 2012, filed with the SEC on Feb. 25, 2013.Due to the seasonality of SPS’ electric sales, interim results are not necessarily an appropriate base from which to project annual results. 1. Summary of Significant Accounting Policies The significant accounting policies set forth in Note 1 to the financial statements in the SPS Annual Report on Form 10-K for the year ended Dec. 31, 2012, appropriately represent, in all material respects, the current status of accounting policies and are incorporated herein by reference. 2. Accounting Pronouncements Recently Adopted Balance Sheet Offsetting — In December 2011, the Financial Accounting Standards Board (FASB) issued Balance Sheet (Topic 210 — Disclosures about Offsetting Assets and Liabilities (Accounting Standards Update (ASU) No. 2011-11), which requires disclosures regarding netting arrangements in agreements underlying derivatives, certain financial instruments and related collateral amounts, and the extent to which an entity’s financial statement presentation policies related to netting arrangements impact amounts recorded to the financial statements.In January 2013, the FASB issued Balance Sheet (Topic 210) – Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities (ASU No. 2013-01) to clarify the specific instruments that should be considered in these disclosures.These disclosure requirements do not affect the presentation of amounts in the balance sheets, and were effective for annual reporting periods beginning on or after Jan. 1, 2013, and interim periods within those annual reporting periods.SPS implemented the disclosure guidance effective Jan. 1, 2013, and the implementation did not have a material impact on its financial statements. Comprehensive Income Disclosures — In February 2013, the FASB issued Comprehensive Income (Topic 220) – Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (ASU No. 2013-02), which requires detailed disclosures regarding changes in components of accumulated other comprehensive income and amounts reclassified out of accumulated other comprehensive income.These disclosure requirements do not change how net income or comprehensive income are presented in the financial statements.These disclosure requirements were effective for annual reporting periods beginning on or after Dec. 15, 2012, and interim periods within those annual reporting periods.SPS implemented the disclosure guidance effective Jan. 1, 2013, and the implementation did not have a material impact on its financial statements.See Note 12 for the required disclosures. 7 Table of Contents 3. Selected Balance Sheet Data (Thousands of Dollars) March 31, 2013 Dec. 31, 2012 Accounts receivable, net Accounts receivable $ $ Less allowance for bad debts ) ) $ $ (Thousands of Dollars) March 31, 2013 Dec. 31, 2012 Inventories Materials and supplies $ $ Fuel $ $ (Thousands of Dollars) March 31, 2013 Dec. 31, 2012 Property, plant and equipment, net Electric plant $ $ Construction work in progress Total property, plant and equipment Less accumulated depreciation ) ) $ $ 4. Income Taxes Except to the extent noted below, the circumstances set forth in Note 6 to the financial statements included in SPS’ Annual Report on Form 10-K for the year ended Dec. 31, 2012 appropriately represent, in all material respects, the current status of other income tax matters, and are incorporated herein by reference. Federal Audit — SPS is a member of the Xcel Energy affiliated group that files a consolidated federal income tax return.The statute of limitations applicable to Xcel Energy’s 2008 federal income tax return expired in September 2012.The statute of limitations applicable to Xcel Energy’s 2009 federal income tax return expires in June 2015.In the third quarter of 2012, the Internal Revenue Service (IRS) commenced an examination of tax years 2010 and 2011.As of March 31, 2013, the IRS had not proposed any material adjustments to tax years 2010 and 2011. State Audits — SPS is a member of the Xcel Energy affiliated group that files consolidated state income tax returns.As of March 31, 2013, SPS’ earliest open tax year that is subject to examination by state taxing authorities under applicable statutes of limitations is 2008.There are currently no state income tax audits in progress. Unrecognized Tax Benefits — The unrecognized tax benefit balance includes permanent tax positions, which if recognized would affect the annual effective tax rate (ETR).In addition, the unrecognized tax benefit balance includes temporary tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility.A change in the period of deductibility would not affect the ETR but would accelerate the payment of cash to the taxing authority to an earlier period. A reconciliation of the amount of unrecognized tax benefit is as follows: (Millions of Dollars) March 31, 2013 Dec. 31, 2012 Unrecognized tax benefit — Permanent tax positions $ $ Unrecognized tax benefit — Temporary tax positions Total unrecognized tax benefit $ $ The unrecognized tax benefit amounts were reduced by the tax benefits associated with net operating loss (NOL) and tax credit carryforwards.The amounts of tax benefits associated with NOL and tax credit carryforwards are as follows: (Millions of Dollars) March 31, 2013 Dec. 31, 2012 NOL and tax credit carryforwards $ ) $ ) 8 Table of Contents It is reasonably possible that SPS’ amount of unrecognized tax benefits could significantly change in the next 12 months as the IRS audit progresses and state audits resume.As the IRS examination moves closer to completion, it is reasonably possible that the amount of unrecognized tax benefit could decrease up to approximately $4 million. The payable for interest related to unrecognized tax benefits is partially offset by the interest benefit associated with NOL and tax credit carryforwards.The payables for interest related to unrecognized tax benefits at March 31, 2013 and Dec. 31, 2012 were not material.No amounts were accrued for penalties related to unrecognized tax benefits as of March 31, 2013 or Dec. 31, 2012. 5. Rate Matters Except to the extent noted below, the circumstances set forth in Note 10 to the financial statements included in SPS’ Annual Report on Form 10-K for the year ended Dec. 31, 2012 appropriately represent, in all material respects, the current status of other rate matters, and are incorporated herein by reference. Pending Regulatory Proceedings — Public Utility Commission of Texas (PUCT) Base Rate Texas 2012 Electric Rate Case — In November 2012, SPS filed an electric rate case in Texas with the PUCT for an increase in annual revenue of approximately $90.2 million.The rate filing is based on a historic twelve month test year ended June 30, 2012 (adjusted for known and measurable changes), a requested return on equity (ROE) of 10.65 percent, an electric rate base of $1.15 billion and an equity ratio of 52 percent. In April 2013, the parties filed a settlement agreement in which SPS’ base rate will increase by $37 million, effective May 1, 2013, on an interim basis pending the PUCT’s approval of the settlement, and by an additional $13.8 million on Sept. 1, 2013.In addition, the settlement allows SPS to file a transmission cost recovery adjustment rider in the fourth quarter of 2013 and for those rates to become effective on an interim basis in January 2014.Under the settlement, SPS cannot file another base rate case in 2013, but there are no restrictions on SPS filing a base rate case in 2014.The PUCT is expected to act on the settlement during the second quarter of 2013. Pending Regulatory Proceedings — New Mexico Public Regulation Commission (NMPRC) Base Rate New Mexico 2012 Electric Rate Case — In December 2012, SPS filed an electric rate case in New Mexico with the NMPRC for an increase in annual revenue of approximately $45.9 million.The rate filing is based on a 2014 forecast test year, a requested ROE of 10.65 percent, a jurisdictional electric rate base of $479.8 million and an equity ratio of 53.89 percent. In March 2013, the NMPRC ruled that SPS’ case, as originally filed, was incomplete due to confidential exhibits to testimony and schedules being included in SPS’ direct case, and directed the hearing examiner to review SPS’ claims of confidentiality and to determine the date the filing is complete.After SPS made filings to address the NMPRC’s concern about the confidential documents, the hearing examiner determined that SPS’ application was completed on April 12, 2013.The NMPRC has suspended the tariffs for an initial nine month period beyond that date, or until Jan. 11, 2014.The NMPRC has authority to suspend the rates for an additional three months beyond the initial nine month period, or until April 11, 2014. Next steps in the procedural schedule are expected to be as follows: ● Staff/Intervenor Direct Testimony – Aug. 8, 2013 ● Rebuttal Testimony – Aug. 29, 2013 ● Evidentiary Hearings – Sept. 16-27, 2013 Purchase and Sale Agreement for Certain Texas Transmission Assets — On March 29, 2013, SPS entered into a purchase and sale agreement with Sharyland Distribution and Transmission Services, LLC for the sale of certain segments of SPS’ transmission lines and two related substations for a base purchase price of $37 million, subject to adjustments for unplanned capital expenditures.The transaction is subject to various regulatory approvals including that of the Federal Energy Regulatory Commission (FERC). On April 29, 2013, SPS made filings regarding the planned transaction with the PUCT, the NMPRC and the FERC.If approved, the sale is expected to close by the end of 2013. 9 Table of Contents 6. Commitments and Contingencies Except to the extent noted below, the circumstances set forth in Notes 10 and 11 to the financial statements in SPS’ Annual Report on Form 10-K for the year ended Dec. 31, 2012, appropriately represent, in all material respects, the current status of commitments and contingent liabilities and are incorporated herein by reference.The following include commitments, contingencies and unresolved contingencies that are material to SPS’ financial position. Purchased Power Agreements Under certain purchased power agreements, SPS purchases power from independent power producing entities that own natural gas fueled power plants for which SPS is required to reimburse natural gas fuel costs, or to participate in tolling arrangements under which SPS procures the natural gas required to produce the energy that it purchases.These specific purchased power agreements create a variable interest in the associated independent power producing entity. SPS had approximately 827 megawatts (MW) of capacity under long-term purchased power agreements as of March 31, 2013 and Dec. 31, 2012 with entities that have been determined to be variable interest entities.SPS has concluded that these entities are not required to be consolidated in its financial statements because it does not have the power to direct the activities that most significantly impact the entities’ economic performance.These agreements have expiration dates through the year 2033. Environmental Contingencies Environmental Requirements Cross-State Air Pollution Rule (CSAPR) — In 2011, the U.S. Environmental Protection Agency (EPA) issued the CSAPR to address long range transport of particulate matter (PM) and ozone by requiring reductions in sulfur dioxide (SO2) and nitrogen oxide (NOx) from utilities in the eastern half of the United States, including Texas.The CSAPR would have set more stringent requirements than the proposed Clean Air Transport Rule and specifically would have required plants in Texas to reduce their SO2 and annual NOx emissions.The rule also would have created an emissions trading program. In August 2012, the U.S. Court of Appeals for the District of Columbia Circuit (D.C. Circuit) vacated the CSAPR and remanded it back to the EPA.The D.C. Circuit also stated that the EPA must continue administering the Clean Air Interstate Rule (CAIR) pending adoption of a valid replacement.In October 2012, the EPA, as well as state and local governments and environmental advocates, petitioned the D.C. Circuit to rehear the CSAPR appeal.In January 2013, the D.C. Circuit denied all requests for rehearing.In March 2013, the EPA and a coalition of environmental advocacy groups separately petitioned for U.S. Supreme Court review of the CSAPR decision.It is not known whether the Supreme Court will decide to review the D.C. Circuit’s decision. As the EPA continues administering the CAIR while the CSAPR or a replacement rule is pending, SPS expects to comply with the CAIR as described below. CAIR— In 2005, the EPA issued the CAIR to further regulate SO2 and NOx emissions.Under the CAIR’s cap and trade structure, companies can comply through capital investments in emission controls or purchase of emission allowances from other utilities making reductions on their systems.In the SPS region, installation of low-NOx combustion control technology was completed in 2012 on Tolk Unit 1.SPS plans to install the same combustion control technology on Tolk Unit 2 in 2014.These installations will reduce or eliminate SPS’ need to purchase NOx emission allowances.In addition, SPS has sufficient SO2 allowances to comply with the CAIR in 2013.At March 31, 2013, the estimated annual CAIR NOx allowance cost for SPS did not have a material impact on the results of operations, financial position or cash flows. Regional Haze Rules — In 2005, the EPA finalized amendments to its regional haze rules, known as best available retrofit technology (BART), which require the installation and operation of emission controls for industrial facilities emitting air pollutants that reduce visibility in certain national parks and wilderness areas.SPS generating facilities are subject to BART requirements.Individual states were required to identify the facilities located in their states that will have to reduce SO2, NOx and PM emissions under BART and then set emissions limits for those facilities. Harrington Units 1 and 2 are potentially subject to BART.Texas has developed a state implementation plan (SIP) that finds the CAIR equal to BART for electric generating units (EGUs).As a result, no additional controls beyond CAIR compliance would be required.In May 2012, the EPA deferred its review of the SIP in its final rule allowing states to find that CSAPR compliance meets BART requirements for EGUs.It is not yet known how the D.C. Circuit’s reversal of the CSAPR may impact the EPA’s approval of the SIP. 10 Table of Contents Legal Contingencies SPS is involved in various litigation matters that are being defended and handled in the ordinary course of business.The assessment of whether a loss is probable or is a reasonable possibility, and whether the loss or a range of loss is estimable, often involves a series of complex judgments about future events.Management maintains accruals for such losses that are probable of being incurred and subject to reasonable estimation.Management is sometimes unable to estimate an amount or range of a reasonably possible loss in certain situations, including but not limited to when (1) the damages sought are indeterminate, (2) the proceedings are in the early stages, or (3) the matters involve novel or unsettled legal theories.In such cases, there is considerable uncertainty regarding the timing or ultimate resolution of such matters, including a possible eventual loss.For current proceedings not specifically reported herein, management does not anticipate that the ultimate liabilities, if any, arising from such current proceedings would have a material effect on SPS’ financial statements.Unless otherwise required by GAAP, legal fees are expensed as incurred. Environmental Litigation Native Village of Kivalina vs. Xcel Energy Inc. et al. — In February 2008, the City and Native Village of Kivalina, Alaska, filed a lawsuit in the U.S. District Court for the Northern District of California against Xcel Energy and 23 other utility, oil, gas and coal companies.Plaintiffs claim that defendants’ emission of carbon dioxide (CO2) and other greenhouse gases contribute to global warming, which is harming their village.Xcel Energy believes the claims asserted in this lawsuit are without merit and joined with other utility defendants in filing a motion to dismiss in June 2008.In October 2009, the U.S. District Court dismissed the lawsuit on constitutional grounds.In November 2009, plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Ninth Circuit (Ninth Circuit).In October 2012, the Ninth Circuit affirmed the U.S. District Court’s dismissal and subsequently rejected plaintiffs’ request for rehearing.Plaintiffs subsequently filed a petition for review with the United States Supreme Court. It is unknown whether the United States Supreme Court will grant this petition.The amount of damages claimed by plaintiffs is unknown, but likely includes the cost of relocating the Village of Kivalina.Plaintiffs’ alleged relocation is estimated to cost between $95 million to $400 million.Although Xcel Energy believes the likelihood of loss is remote based primarily on existing case law, it is not possible to estimate the amount or range of reasonably possible loss in the event of an adverse outcome of this matter.No accrual has been recorded for this matter. Comer vs. Xcel Energy Inc. et al. — In May 2011, less than a year after their initial lawsuit was dismissed, plaintiffs in this purported class action lawsuit filed a second lawsuit against more than 85 utility, oil, chemical and coal companies in the U.S. District Court in Mississippi.The complaint alleges defendants’ CO2 emissions intensified the strength of Hurricane Katrina and increased the damage plaintiffs purportedly sustained to their property.Plaintiffs base their claims on public and private nuisance, trespass and negligence.Among the defendants named in the complaint are Xcel Energy Inc., SPS, PSCo, NSP-Wisconsin and NSP-Minnesota.The amount of damages claimed by plaintiffs is unknown.The defendants believe this lawsuit is without merit and filed a motion to dismiss the lawsuit.In March 2012, the U.S. District Court granted this motion for dismissal.In April 2012, plaintiffs appealed this decision to the U.S. Court of Appeals for the Fifth Circuit.Oral arguments occurred in May 2013.It is uncertain when the Fifth Circuit will issue its decision.Although Xcel Energy believes the likelihood of loss is remote based primarily on existing case law, it is not possible to estimate the amount or range of reasonably possible loss in the event of an adverse outcome of this matter.No accrual has been recorded for this matter. Employment, Tort and Commercial Litigation Exelon Wind (formerly John Deere Wind (JD Wind)) Complaint—Several lawsuits in Texas state and federal courts and regulatory proceedings have arisen out of a dispute concerning SPS’ payments for energy produced from the Exelon Wind subsidiaries’ projects.There are two main areas of dispute.First, Exelon Wind claims that it established legally enforceable obligations (LEOs) for each of its 12 wind facilities in 2005 through 2008 that require SPS to buy power based on SPS’ forecasted avoided cost as determined in 2005 through 2008.Although SPS has refused to accept Exelon Wind’s LEOs, SPS accepts that it must take energy from Exelon Wind under SPS’ PUCT Qualifying Facilities (QF) Tariff.Second, Exelon Wind has raised various challenges to SPS’ PUCT QF Tariff, which became effective in August 2010. The state and federal lawsuits are in various stages of litigation.SPS believes the likelihood of loss in these lawsuits is remote based primarily on existing case law and while it is not possible to estimate the amount or range of reasonably possible loss in the event of an adverse outcome, SPS believes such loss would not be material based upon its belief that it would be permitted to recover such costs, if needed, through its various fuel clause mechanisms.No accrual has been recorded for this matter. 11 Table of Contents 7. Borrowings and Other Financing Instruments Money Pool — Xcel Energy Inc. and its utility subsidiaries have established a money pool arrangement that allows for short-term investments in and borrowings between the utility subsidiaries.Xcel Energy Inc. may make investments in the utility subsidiaries at market-based interest rates; however, the money pool arrangement does not allow the utility subsidiaries to make investments in Xcel Energy Inc.Money pool borrowings for SPS were as follows: (Amounts in Millions, Except Interest Rates) Three Months Ended March 31, 2013 Twelve Months Ended Dec. 31, 2012 Borrowing limit $ $ Amount outstandingat period end 20 - Average amount outstanding 2 10 Maximum amount outstanding 30 63 Weighted average interest rate, computed on a daily basis 0.34 % 0.33 % Weighted average interest rate at period end N/A Commercial Paper — SPS meets its short-term liquidity requirements primarily through the issuance of commercial paper and borrowings under its credit facility.Commercial paper outstanding for SPS was as follows: (Amounts in Millions, Except Interest Rates) Three Months Ended March 31, 2013 Twelve Months Ended Dec. 31, 2012 Borrowing limit $ $ Amount outstandingat period end 16 9 Average amount outstanding 28 18 Maximum amount outstanding 49 Weighted average interest rate, computed on a daily basis 0.34 % 0.39 % Weighted average interest rate at period end Letters of Credit — SPS may use letters of credit, generally with terms of one-year, to provide financial guarantees for certain operating obligations.At March 31, 2013 and Dec. 31, 2012, there were no letters of credit outstanding. Credit Facility — In order to use its commercial paper program to fulfill short-term funding needs, SPS must have a revolving credit facility in place at least equal to the amount of its commercial paper borrowing limit and cannot issue commercial paper in an aggregate amount exceeding available capacity under this credit facility.The line of credit provides short-term financing in the form of notes payable to banks, letters of credit and back-up support for commercial paper borrowings. At March 31, 2013, SPS had the following committed credit facility available (in millions): Credit Facility(a) Drawn (b) Available $ $ $ (a) Credit facility expires in July 2017. (b) Includes outstanding commercial paper. All credit facility bank borrowings, outstanding letters of credit and outstanding commercial paper reduce the available capacity under the credit facility.SPS had no direct advances on the credit facility outstanding at March 31, 2013 and Dec. 31, 2012. 8. Fair Value of Financial Assets and Liabilities Fair Value Measurements The accounting guidance for fair value measurements and disclosures provides a single definition of fair value and requires certain disclosures about assets and liabilities measured at fair value.SPS had no assets or liabilities measured at fair value on a recurring basis as of March 31, 2013 and Dec. 31, 2012. 12 Table of Contents Derivative Instruments SPS may enter into derivative instruments, including forward contracts, futures, swaps and options, to manage risk in connection with changes in interest rates and electric utility commodity prices. Interest Rate Derivatives — SPS may enter into various instruments that effectively fix the interest payments on certain floating rate debt obligations or effectively fix the yield or price on a specified benchmark interest rate for an anticipated debt issuance for a specific period.These derivative instruments are generally designated as cash flow hedges for accounting purposes. At March 31, 2013, accumulated other comprehensive losses related to interest rate derivatives included $0.2 million of net losses expected to be reclassified into earnings during the next 12 months as the related hedged interest rate transactions impact earnings. Pre-tax losses related to interest rate derivatives reclassified from accumulated other comprehensive loss into earnings during the three months ended March 31, 2013 and 2012 were $0.1 million. Wholesale and Commodity Trading Risk — SPS conducts various wholesale and commodity trading activities, including the purchase and sale of electric capacity, energy and energy-related instruments.SPS’ risk management policy allows management to conduct these activities within guidelines and limitations as approved by its risk management committee, which is made up of management personnel not directly involved in the activities governed by this policy. Commodity Derivatives — SPS may enter into derivative instruments to manage variability of future cash flows from changes in commodity prices in its electric utility operations.This could include the purchase or sale of energy or energy-related products.At March 31, 2013 and Dec. 31, 2012, SPS held no commodity derivatives.Changes in the fair value of non-trading commodity derivative instruments are recorded in other comprehensive income or deferred as a regulatory asset or liability.The classification as a regulatory asset or liability is based on commission approved regulatory recovery mechanisms. Consideration of Credit Risk and Concentrations — SPS continuously monitors the creditworthiness of the counterparties to its interest rate and commodity derivative contracts prior to settlement, and assesses each counterparty’s ability to perform on the transactions set forth in the contracts.Given this assessment, as well as an assessment of the impact of SPS’ own credit risk when determining the fair value of derivative liabilities, the impact of considering credit risk was immaterial to the fair value of unsettled commodity derivatives presented in the balance sheets. SPS employs additional credit risk control mechanisms when appropriate, such as letters of credit, parental guarantees, standardized master netting agreements and termination provisions that allow for offsetting of positive and negative exposures.Credit exposure is monitored and, when necessary, the activity with a specific counterparty is limited until credit enhancement is provided. SPS’ most significant concentrations of credit risk with particular entities or industries are contracts with counterparties to its wholesale activities.At March 31, 2013, three of SPS’ 10 most significant counterparties for these activities, comprising $14.1 million or 20 percent of this credit exposure at March 31, 2013, had investment grade credit ratings from Standard & Poor’s, Moody’s or Fitch Ratings.Six of the 10 most significant counterparties, comprising $36.2 million or 50 percent of this credit exposure at March 31, 2013, were not rated by these agencies, but based on SPS’ internal analysis, had credit quality consistent with investment grade.Another of these significant counterparties, comprising $7.5 million or 10 percent of this credit exposure at March 31, 2013, had credit quality less than investment grade, based on SPS’ internal analysis.All 10 of these significant counterparties are municipal or cooperative electric entities, or other utilities. Financial Impact of Qualifying Cash Flow Hedges — The impact of qualifying interest rate cash flow hedges on SPS’ accumulated other comprehensive loss, included as a component of common stockholder’s equity and in the statement of comprehensive income, is detailed in the following table: Three Months Ended March 31 (Thousands of Dollars) Accumulated other comprehensive loss related to cash flow hedges at Jan. 1 $ ) $ ) After-tax net realized losses on derivative transactions reclassified into earnings 42 43 Accumulated other comprehensive loss related to cash flow hedges at March 31 $ ) $ ) 13 Table of Contents At March 31, 2013 and Dec. 31, 2012, derivative instruments presented on SPS’ balance sheets consist of amounts related to long-term purchased power agreements.In 2003, as a result of implementing new guidance on the normal purchase exception for derivative accounting, SPS began recording several long-term purchased power agreements at fair value due to accounting requirements related to underlying price adjustments.As these purchases are recovered through normal regulatory recovery mechanisms in the respective jurisdictions, the changes in fair value for these contracts were offset by regulatory assets and liabilities.During 2006, SPS qualified these contracts under the normal purchase exception.Based on this qualification, the contracts are no longer adjusted to fair value and the previous carrying value of these contracts will be amortized over the remaining contract lives along with the offsetting regulatory assets and liabilities. Fair Value of Long-Term Debt As of March 31, 2013 and Dec. 31, 2012, other financial instruments for which the carrying amount did not equal fair value were as follows: March 31, 2013 Dec. 31, 2012 Carrying Carrying (Thousands of Dollars) Amount Fair Value Amount Fair Value Long-term debt, including current portion $ The fair value of SPS’ long-term debt is estimated based on recent trades and observable spreads from benchmark interest rates for similar securities.The fair value estimates are based on information available to management as of March 31, 2013 and Dec. 31, 2012, and given the observability of the inputs to these estimates, the fair values presented for long-term debt have been assigned a Level 2.These fair value estimates have not been comprehensively revalued for purposes of these financial statements since those dates and current estimates of fair values may differ significantly. 9. Other Expense, Net Other expense, net consisted of the following: Three Months Ended March 31 (Thousands of Dollars) Interest income $ $ 43 Other nonoperating income 3 28 Insurance policy expense ) ) Other expense, net $ ) $ ) Segment Information SPS has only one reportable segment.SPS is a wholly owned subsidiary of Xcel Energy Inc. and operates in the regulated electric utility industry providing wholesale and retail electric service in the states of Texas and New Mexico.Operating results from the regulated electric utility segment serve as the primary basis for the chief operating decision maker to evaluate the performance of SPS. For the three months ended March 31, 2013 and 2012, SPS recognized the following: ● Revenues from external customers of $374.3 million and $340.5 million, respectively; ● Net income of $12.6 million and $11.4 million, respectively; and ● Capital expenditures of $99.2 million and $82.5 million, respectively. As of March 31, 2013 and Dec. 31, 2012, SPS’ total assets were $3.6 billion and $3.5 billion, respectively. 14 Table of Contents Benefit Plans and Other Postretirement Benefits Components of Net Periodic Benefit Cost Three Months Ended March 31 Postretirement Health (Thousands of Dollars) Pension Benefits Care Benefits Service cost $ Interest cost Expected return on plan assets ) Amortization of transition obligation - - - Amortization of prior service cost (credit) ) ) Amortization of net loss (gain) (2
